DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  there is no period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular claim 1 recites in the preamble that “vitamin B12 having a mass shift of at least +7 over unlabeled vitamin”, however elsewhere in the claim it states 13C labeled 5,6-dimethylbenzimidazole (DMB) used to make the heavy vitamin has seven 13C. The limitations do not agree with each other as the mass shift can only be seven since DMB is the only reactant that is 13C labeled. Furthermore claims 3 and 4 bring more ambiguity since they recite the number of labeled carbons on DMB is 8 and 9 respectfully. Claims 2-20 incorporate the indefiniteness by dependency. Applicants can 13C atoms” in line 3 of the claim.
Claim 11 recites the limitation "carbon source" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2006/0110332), cited IDS.
Anderson teaches assay methods using labeled vitamin B12 substituted by multiple 13C and 2H in various parts of the vitamin including dimethylbenzimidazole (DMB). See entire disclosure especially abstract, [0032]-[0035], [0038] and claims 1,4-5. Anderson teaches making the labeled vitamin B12 with bacteria including S. enterica strains (meeting claims 6-9) under aerobic conditions (meeting claim 10) with DMB labeled with 13C and/or cobinamide including hydroxyl (hydrocobalamin) (meeting claim 20) and ethanolamine (meeting claim 11). See [0014] [0027],[0038],[0040], [0043]-[0045]. Regarding claim 14, the DMB was labeled using formic acid. See [0040]. Anderson while teaching it is possible to substitute DMB and multiple 13C and 2H labeled sites is silent with respect to the exact number of labels. However applicant’s claims would be obvious from the suggestion that multiple labels may be substituted on vitamin B12, specifically the DMB moiety, using the methods taught within Anderson. Furthermore since Anderson teaches multiple labels may be attached to DMB the reference is considered to teach a range that overlaps the lower limit of seven 13C. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05. Lastly since Anderson teaches methods to add more than one label it is considered a routine optimization to discover the number of labels that yield the best results for assay. Optimization of parameters is a routine practice that would be obvious for a person of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES W ROGERS/Primary Examiner, Art Unit 1618